DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 03/02/2022.
No claims amended.
Claims 1 – 20 are presented for examination.

Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
1. The applicant argues that the rational for the combination of Jian_20018 and Schumacher_2015 is incorrect because Schumacher_2015 already has an efficient algorithm and does not need to be improved by the efficient algorithm of Jian_2018.

In response the argument has been considered but it is not persuasive.
Jian_2018 teaches to use GAN algorithm for computational efficiency for generating sets of microstructure options but does not explicitly teach an algorithm for assembling the microstructures into a macrostructure. Schumacher_2015 teaches “we propose a data-driven approach that efficiently assembles models out of pre-computed small-scale structures” (introduction par 4). Therefore, the references teach the need for efficient computation in both the generation of micostructures and in the assembly of the macrostructures. In other words; while Schumacher_2015 teaches to efficient assembly of the pre-computed microstructures, Jian_2018 teaches to also efficiently generate the “pre-computed small-scale structures (i.e., microstructures) using GANs. This provides added efficiency to the overall process, not just the assembly portion of the process.

2. The Applicant also argues that neither reference teaches generating a microstructure design using a GAN based on at least one neighborhood connectivity constraint.

In response, the Applicant’s unsupported assertion the neither reference suggests a connectivity constraint is not persuasive because Schumacher_2015 teach “connectivity requirements”. For example, page 6 in the section called “connectivity” which states “an additional fabrication requirement is connectivity” and continues to discuss preventing a solution with disconnected components. Also page 8 section 7 states “... a set of cells with desired parameters P1,... Pk and information about the connectivity between the cells... resulting in structures S1, 1,.... for each parameter sample Pi...” By teaching that connectivity is a requirement and information about connectivity between cells is used in the assembly this make obvious the limitation of “at least one neighborhood connectivity constraint for the design” when combined with Jian_2018 which teaches to use GAN to generate microstructures where the microstructures, as illustrated in Figure 1 A are repeatable substructures of a larger structure. In other words, Schumacher_2015 and Jian_2018 teach to have microstructures that combine into 


End Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang_2018 (Data-driven Measurement discovery, 111/29/2016) in view of Schumacher_2015 (Microstructures to Control Elasticity in 3D printing” ACM Transactions on Graphics, Vol. 34, No. 4, Article 136, August 2015).


Claim 1. Jiang_2018 makes obvious “A method (page 4: “… devices produced with our method…”; page 6 par 2: “… this method of GAN refinement can be performed iteratively in an automated manner…”; page 6: “… the methods we describe will broadly encompass the design of devices and structured designing microstructures (abstract: “microscale devices” page 2: “par 2: “microscale devices” page 14 Fig. 5 metasurface inverse design process based on conditional GAN; page 6: “… process will apply to the design and characterization of other complex nanophotonic devices…”), comprising: receiving at least one material property constraint  (page 6: “… generalizing the GAN-based approach to other device parameters, such as device thickness, device dielectric, polarization, phase response, and incidence angle…”) for a design of at least one microstructure (abstract: “microscale devices” page 2: “par 2: “microscale devices” page 14 Fig. 5 metasurface inverse design process based on conditional GAN; page 6: “… process will apply to the design and characterization of other complex nanophotonic devices…”) and generating one or more designs of the at least one microstructure using a generative adversarial network (GAN) based on the at least one material property constraint (Fig. 5 )

Jiang_2018 does not teach, “the at least one microstructure configured to be a part of a larger macrostructure; receiving at least one neighborhood connectivity constraint for the design of the at least one microstructure” and generating one or more designs of the at least one microstructure using “and the at least one neighborhood connectivity constraint.”

Schumacher_2015 makes obvious “the at least one microstructure configured to be a part of a larger macrostructure; receiving at least one neighborhood connectivity constraint for the design of the at least one microstructure” (Figure 9, Figure 14, Figure 16, Figure 17) and generating one or more designs and the at least one neighborhood connectivity constraint” (page 8 – 9 section 7).

Jiang_2018 and Schumacher_2015 are analogous art because they are from the same field of endeavor called fabricating/designing objects. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Jiang_2018 and Schumacher_2015. The rationale for doing so would have been that Jiang_2018 teaches to design microstructures using GAN because “can facilitate the computationally efficient design of high performance, topologically-complex metasructures” (page 6) where the metastructures are “microscale devices” (abstract) and also teaches that the approach can be “broadly utilized in other domains” (abstract, page 6) where the domains include “mechanics” (abstract, page 6) where there is a strong response between structure and the response of that structure. Jiang_2018 teaches to design mechanical micro structures (Figures 8, 9) which are combined together into larger mechanical structures (Table 1, Figure 14, 16, 19) where the micro structure has a mechanical response (i.e., Young,s modulus, tensile strength, compression, etc.) and the combined structure has a mechanical response (i.e., Young’s modulus, tensile strength, compression, etc.). Therefore it would have been obvious to combine Jiang_2018 and Schumacher_2015 for the benefit of using GAN to have a computationally efficient method of designing microstructures to obtain the invention as specified in the claims.

Claim 2. Jiang_2018 and Schumacher_2015 teaches all the limitations of claims 1 as outlined above from which claims 2 respectively depend. Schumacher_2015 also makes obvious “wherein the at least one neighborhood connectivity constraint comprises substantially identical interfaces at neighborhood boundaries” (page 8 – 9 section 7: “…to compute an optimal selection from these 

Claim 3. Jiang_2018 and Schumacher_2015 teaches all the limitations of claims 1 as outlined above from which claims 3 respectively depend. Jiang_2018 makes obvious “further comprising training the GAN with one or more training microstructures” (Figure 1, 5).

Claim 4. Jiang_2018 and Schumacher_2015 teaches all the limitations of claims 1 as outlined above from which claims 4 respectively depend. Jiang_2018 also makes obvious “further comprising wherein the GAN comprises one or more of a conditional GAN (CGAN), a multi-conditional GAN (MC-GAN), a Wasserstein GAN (WGAN), a least squares GAN (LSGAN), and a deep convolutional GAN (DCGAN)” (Fig 5: “conditional GAN generator”).

Claim 5. Jiang_2018 and Schumacher_2015 teaches all the limitations of claims 1 as outlined above from which claims 5 respectively depend. Jiang_2018 makes obvious “wherein the GAN is configured to produce the one or more designs by inverse design of microstructures” (Fig. 5: “metasurface inverse design”) “through one or more of physical test data and simulated data” (page 3: “… GAN, which consists of two networks, a generator and a discriminator… the discriminator serves as a simulator…”).

Claim 6. Jiang_2018 and Schumacher_2015 teaches all the limitations of claims 1 as outlined above from which claims 6 respectively depend. Jiang_2018 also makes obvious “wherein the GAN is configured to produce the one or more designs on the fly (Fig. 5, feedback loop) as part of a macro-scale design optimization algorithm (abstract: “… based on iterative optimization… we show that generative neural networks can learn from a small set of topology-optimized metasurfaces to produce where the material property constraints are determined” (page 6: “… to produce metagratings with a desired set of device parameters, we first use conditional GAN… we then optimization to refine these patterns and incorporate experimental constraints…”; Fig. 1 “topology-complex devices designed for a desired deflection angle and wavelength”).

Also Schumacher_2015 teaches “where the material property constraints are determined” (page 8 section 7: “using the microstructure optimization and parameter space sampling methods, we can degine several families of related structures that tougher span the feasible range of bulk material parameters… homogeneous… family that covers the desired material behavior…”).

Claim 7. Jiang_2018 and Schumacher_2015 teaches all the limitations of claims 1 as outlined above from which claims 14 respectively depend.  Schumacher_2015 also makes obvious “wherein the one or more microstructures comprise small-scale assemblies with one or more different macro-scale properties than their base materials” (Figure 15).


(2) Claims 8 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang_2018 in view of Schumacher_2015 in view of Sha_2020 (10,699,055).

Claim 8. The limitations of claim 8 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1.  Sha_2020 makes obvious teaches the further limitations of “A system for designing microstructures, comprising: a processor; and
a memory coupled to the processor, the memory storing computer executable instructions, that, when executed by the processor, cause the system to:” (Fig. 11).

Jiang_2018 and Schumacher_2015 and Sha_2020 are analogous art because they are from the same field of endeavor called deep learning machines/adversarial networks. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Jiang_2018 and Sha_2020. The rationale for doing so would have been the Jiang_2018 teaches to use an adversarial network to generate a physical layout pattern. Sha_2020 teaches to use a computer with a processor and memory coupled to the processor and instructions that execute on the processor to execute an adversarial network that generates a physical layout pattern. Therefore it would have been obvious to combine Jiang_2018 and Sha_2020 for the benefit of having a computer to perform the adversarial network computations to obtain the invention as specified in the claims.


Claim 15. The limitations of claim 15 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Additionally Sha_2020 makes obvious teaches the further limitations of “A non-transitory computer readable medium storing computer program instructions for designing microstructures, the computer program instructions when executed by a processor cause the processor to perform operations comprising:” (Fig. 11). 

Jiang_2018 and Schumacher_2015 and Sha_2020 are analogous art because they are from the same field of endeavor called deep learning machines/adversarial networks. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Jiang_2018 and Sha_2020. The rationale for doing so would have been the Jiang_2018 teaches to use an adversarial network to generate a physical layout pattern. Sha_2020 teaches to use a computer with a processor and memory coupled to the processor and instructions that execute on the processor to execute an adversarial network that generates a physical layout pattern. Therefore it would have been obvious to combine Jiang_2018 and Sha_2020 for the benefit of having a computer to perform the adversarial network computations to obtain the invention as specified in the claims.


Claim 9, 16. Jiang_2018 in view of Schumacher_2015 in view of Sha_2020 teaches all the limitations of claims  8, 15 as outlined above from which claims 2, 9, 16 respectively depend. Schumacher_2015 also makes obvious “wherein the at least one neighborhood connectivity constraint comprises substantially identical interfaces at neighborhood boundaries” (page 8 – 9 section 7: “…to compute an optimal selection from these candidates, we propose to minimize boundary dissimilarity between each pair of neighboring structures…”).

Claim. 10, 17. Jiang_2018 in view of Schumacher_2015 in view of Sha_2020 teaches all the limitations of claims 8, 15 as outlined above from which claims 3, 10, 17 respectively depend. Jiang_2018 makes obvious “further comprising training the GAN with one or more training microstructures” (Figure 1, 5).

Claim 11, 18. Jiang_2018 in view of Schumacher_2015 in view of Sha_2020 teaches all the limitations of claims 8, 15 as outlined above from which claims 4, 11, 18 respectively depend. Jiang_2018 also makes further comprising wherein the GAN comprises one or more of a conditional GAN (CGAN), a multi-conditional GAN (MC-GAN), a Wasserstein GAN (WGAN), a least squares GAN (LSGAN), and a deep convolutional GAN (DCGAN)” (Fig 5: “conditional GAN generator”).

Claim 12, 19. Jiang_2018 in view of Schumacher_2015 in view of Sha_2020 teaches all the limitations of claims 8, 15 as outlined above from which claims 5, 12, 19 respectively depend. Jiang_2018 makes obvious “wherein the GAN is configured to produce the one or more designs by inverse design of microstructures” (Fig. 5: “metasurface inverse design”) “through one or more of physical test data and simulated data” (page 3: “… GAN, which consists of two networks, a generator and a discriminator… the discriminator serves as a simulator…”).

Claim 13, 20. Jiang_2018 in view of Schumacher_2015 in view of Sha_2020 teaches all the limitations of claims 8, 15 as outlined above from which claims 6, 13, 20 respectively depend. Jiang_2018 also makes obvious “wherein the GAN is configured to produce the one or more designs on the fly (Fig. 5, feedback loop) as part of a macro-scale design optimization algorithm (abstract: “… based on iterative optimization… we show that generative neural networks can learn from a small set of topology-optimized metasurfaces to produce large number of high-efficiently, topology-complex metasurfaces…”; page 2: “… iterative topology optimization…”; page 4: “… GAN can be further refined with iterative topology optimization…” Fig. 1: “machine learning with topology-optimized metagratings) where the material property constraints are determined” (page 6: “… to produce metagratings with a desired set of device parameters, we first use conditional GAN… we then optimization to refine these patterns and incorporate experimental constraints…”; Fig. 1 “topology-complex devices designed for a desired deflection angle and wavelength”).

Schumacher_2015 teaches “where the material property constraints are determined” (page 8 section 7: “using the microstructure optimization and parameter space sampling methods, we can degine several families of related structures that tougher span the feasible range of bulk material parameters… homogeneous… family that covers the desired material behavior…”).

Claim 14. Jiang_2018 in view of Schumacher_2015 in view of Sha_2020 teaches all the limitations of claims 15 as outlined above from which claims 7, 14 respectively depend.  Schumacher_2015 also makes obvious “wherein the one or more microstructures comprise small-scale assemblies with one or more different macro-scale properties than their base materials” (Figure 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRIAN S COOK/Primary Examiner, Art Unit 2146